        Case 1:20-cv-00668-SWS-MLC Document 1 Filed 07/08/20 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO



  DENNIS W. JACKSON, DDS,

                     Plaintiff,
                                                   Case No.
  VS.


 MHM SERVICES INC, d/b/a
 CENTURION DETENTION HEALTH
 SERVICES, LLC.,

                     Defendant.


                       NOTICE OF REMOVAL OF CIVIL ACTION

TO:     THE CLERK FOR THE UNITED STATES DISTRICT COURT FOR THE
        DISTRICT OF NEW MEXICO:

        PLEASE TAKE NOTICE that MHM Health Professionals, LLC (“Defendant”) incorrectly

named as “MHM Services, Inc. d/b/a Centurion Detention Health Services, LLC,” hereby removes

the above-entitled action from the Thirteenth Judicial District Court, Valencia County, New

Mexico, to the United States District Court for the District of New Mexico pursuant to 28 U.S.C.

§§ 1332, 1441, and 1446. As grounds for removal, Defendant states as follows:

        1.     On May 15, 2020, Dennis W. Jackson, DDS (“Plaintiff”) filed his Complaint for

Damages in the action Dennis W. Jackson, DDS v. MHM Services Inc., d/b/a Centurion Detention

Health Services, LLC., in the Thirteenth Judicial District Court, Valencia County, New Mexico,

Case No. D-1314-CV-2020-00476 (the “Complaint” filed in the “State Court Action”). A true and

correct copy of the Complaint is attached hereto as Exhibit 1.

        2.     On June 9, 2020, Plaintiff served the Complaint on the incorrectly named entity

“MHM Services, Inc. d/b/a Centurion Detention Health Services, LLC.” A true and correct copy
       Case 1:20-cv-00668-SWS-MLC Document 1 Filed 07/08/20 Page 2 of 6



of all filings received by Defendant in the State Court Action in addition to the Complaint is

attached hereto as Exhibit 2. This notice of removal is timely because it is within 30 days of

service of the Complaint. 28 U.S.C. § 1446.

       3.      This Court has diversity jurisdiction over this action under 28 U.S.C. § 1332 and

removal jurisdiction under 28 U.S.C. § 1441(a) in that it is a civil action between citizens of

different states and the amount in controversy exceeds $75,000, exclusive of interest and costs.

                           COMPLETE DIVERSITY OF THE PARTIES

       4.      Plaintiff is now, and was at the time this action commenced, domiciled in the state

of New Mexico. See Complaint (Exhibit 1) at ¶ 2 (alleging “Plaintiff is a resident of Bernalillo

County, New Mexico.”).

       5.      Complete diversity of citizenship exists between the Plaintiff and the Defendant.

Complete diversity of citizenship exists between the Plaintiff and the proper Defendant MHM

Health Professionals, LLC.     Complete diversity would also exist between Plaintiff and the

incorrectly named entities “MHM Services, Inc. d/b/a Centurion Detention Health Services, LLC.”

       6.      Complete diversity exists with the proper entity: Plaintiff has sued for

employment discrimination and employment retaliation. See Exhibit 1. The entity that employed

Plaintiff is MHM Health Professionals, LLC, not the incorrectly named “MHM Services, Inc. d/b/a

Centurion Detention Health Services, LLC.” See Declaration of Jan Millard, attached as Exhibit

3. 1 Citizenship of a limited liability company is determined by the citizenship of the members of

the limited liability company. E.g., Siloam Springs Hotel, LLC v. Century Sur. Co., 781 F. 3d




1
  Plaintiff filed an EEOC Charge against “MHM Services Inc. (aka Centurion).” Defendant
responded as MHM Health Professionals, LLC and explained the “Charging Party inaccurately
brings this charge against ‘MHM Services Inc. (aka Centurion).’ His employer was MHM Health
Professionals, LLC.”


                                                2
       Case 1:20-cv-00668-SWS-MLC Document 1 Filed 07/08/20 Page 3 of 6



1233 (10th Cir. 2015). MHM Health Professionals, LLC’s sole member also is MHM Services,

Inc. See Exhibit 3. MHM Services, Inc. is organized under the laws of Delaware and its principal

place of business is located in Vienna, Virginia. Id. To determine a corporation’s principal place

of business, courts apply the “nerve center” test, which deems the principal place of business to be

the state in which the corporation’s officers direct, control, and coordinate the corporation’s

activities. Hertz Corp. v. Friend, 559 U.S. 77, 92-93 (2010). A corporation’s principal place of

business normally is the state in which it maintains its main headquarters. Id. MHM Services,

Inc.’s headquarters and corporate offices are located in Virginia, which is where its officers and

directors perform the company’s executive and administrative functions. See Exhibit 3. Based

on the foregoing, its principal place of business is Virginia. Thus, MHM Services, Inc. is a citizen

of Delaware and Virginia for diversity purposes. Therefore, MHM Health Professionals, LLC is

likewise a citizen of Delaware and Virginia for diversity purposes. Removal is proper because

complete diversity exists between the Plaintiff and the proper entity.

       7.      Complete diversity exists with the incorrectly named entity: Plaintiff named

the incorrect entity “MHM Services, Inc. d/b/a Centurion Detention Health Services, LLC” as the

Defendant in this case. See Exhibit 1. MHM Services, Inc. has no employees and did not employ

Plaintiff. See Exhibit 3. As set forth above, MHM Services, Inc. is a citizen of Delaware and

Virginia for purposes of diversity. MHM Services, Inc. does not do business as Centurion

Detention Health Services, LLC. Id. Centurion Detention Health Services, LLC’s sole member

is Centurion, LLC. Id. Centurion LLC’s sole member is MHM Services, Inc. Id. Again, MHM

Services, Inc. is a citizen of Delaware and Virginia for purposes of diversity. Therefore, even if

the Court were to consider the citizenship of the incorrectly named entities, complete diversity

would still exist and removal is proper.




                                                 3
       Case 1:20-cv-00668-SWS-MLC Document 1 Filed 07/08/20 Page 4 of 6



       8.       Based on the foregoing, there is complete diversity between Plaintiff and the proper

entity (MHM Health Professionals, LLC), and none of the incorrectly named entities (“MHM

Services, Inc. d/b/a Centurion Detention Health Services, LLC”) would destroy diversity.

                                    AMOUNT IN CONTROVERSY

       9.       The amount in controversy is determined not by looking at how much Plaintiff says

he will recover or is likely to recover, but by considering the amount his allegations suggest she

might lawfully recover. See Hammond v. Stamps.com, Inc., 844 F.3d 909, 911-12 (10th Cir. 2016).

This Notice need only include “a plausible allegation that the amount in controversy exceeds the

jurisdictional threshold” to pass muster. Dart Cherokee Basin Operating Co. v. Owens, 574 U.S.

81 (2014). Each category of damages claimed by Plaintiff is included for purposes of calculating

the amount in controversy. See Woodmen of the World Life Ins. Soc’y v. Manganaro, 342 F.3d

1213, 1218 (10th Cir. 2003) (punitive damages may be included in calculating the amount in

controversy).

       10.      Plaintiff’s Complaint alleges that, as a result of Defendant’s alleged conduct, he has

suffered damages that include lost wages, pension, and other benefits all of which might possibly

be recovered under the claim Plaintiff asserts. Plaintiff earned approximately $103.29 per hour

(an annual rate of approximately $214,843), plus benefits. See Exhibit 3. Plaintiff was employed

from June 1, 2016 to November 26, 2019. See Exhibit 3.

       11.      While Defendant denies that Plaintiff is entitled to any relief, based on the damages

Plaintiff seeks in his Complaint, the amount in controversy exceeds the sum of $75,000 because

the allegations in Plaintiff’s Complaint reflect that he could potentially recover much more than

that amount, including punitive damages. See McPhail v. Deere & Co., 529 F.3d 947, 954 (10th

Cir. 2008) (defendant must only demonstrate jurisdictional facts that make it “possible” that the




                                                  4
       Case 1:20-cv-00668-SWS-MLC Document 1 Filed 07/08/20 Page 5 of 6



amount in controversy is satisfied). Plaintiff alleges Defendant terminated his employment due to

discrimination based on race and in retaliation for opposing discrimination. Plaintiff seeks

compensatory damages for all earnings he would have received, including wages, pension, and

other benefits, as well as compensatory damages for mental anguish and humiliation. In light of

Plaintiff’s annual earnings, Plaintiff’s claimed damages exceed $75,000. Accordingly, this Court

has jurisdiction over this action pursuant to 28 U.S.C. § 1332(a).

                                             VENUE

       12.      This action is properly removed to this Court under 28 U.S.C. §§ 1441 and 1446

because it is pending in Valencia County, New Mexico, which lies within this District.

                                            NOTICE

       13.      A Notice to Adverse Party of Removal to Federal Court is being filed in state court

and served simultaneously herewith, in accordance with 28 U.S.C. §1446(d), and a copy is attached

as Exhibit 4.

       14.      A Notice to State Court of Removal to Federal Court is being filed in state court

and served simultaneously herewith, in accordance with 28 U.S.C. § 1446(d), and a copy is

attached as Exhibit 5.

       DATED this 8th day of July, 2020.

                                              Respectfully Submitted,

                                              LITTLER MENDELSON, P.C.

                                               s/ R. Shawn Oller
                                               R. Shawn Oller (N.M. Bar No.019233)
                                               soller@littler.com
                                               Josh L. Waltman (AZ Bar No. 023874)
                                               Pro Hac Vice Forthcoming
                                               jlwaltman@littler.com
                                               Camelback Esplanade
                                               2425 East Camelback Road. Suite 900
                                               Phoenix, AZ 85016


                                                 5
         Case 1:20-cv-00668-SWS-MLC Document 1 Filed 07/08/20 Page 6 of 6



                                              602.474.3600 (Telephone)
                                              602.957.1801 (Facsimile)

                                              ATTORNEYS FOR DEFENDANT

I hereby certify that I electronically transmitted
the attached document to the Clerk’s Office using
the CM/ECF System for filing and transmittal of
a Notice of Electronic Filing to the following if
CM/ECF registrants, and emailed a copy of same
to any non-registrants this 8th day of July, 2020:

Donald G. Gilpin
Christopher P. Machin
THE GILPIN LAW FIRM, LLC
6100 Indian School Road, NE, Ste. 115
Albuquerque, NM 87110-4180
Attorneys for Plaintiff
ggd48@aol.com
cmachin@thegilpinlawfirm.com


/s/ Sara Jurecki
4811-3402-9504.2 082220.1055




                                                6
